Appeal from an order of the Supreme Court (Connor, J.), entered May 19, 1993 in Columbia County, which denied plaintiffs’ motion to vacate a default judgment entered against them.
By order dated September 30, 1988, Supreme Court granted *573defendant’s motion to dismiss action No. 2 without prejudice to plaintiffs making an application to the court for leave to serve an amended complaint. In the same order, Supreme Court denied the motion to dismiss the complaint of plaintiff New Carpenter Laundry, Inc. in action No. 1 due to its failure to appear by an attorney as required by CPLR 321 (a), gave New Carpenter 30 days to retain an attorney and granted defendant leave to renew its motion after 30 days. Defendant subsequently moved to dismiss with prejudice, stating that New Carpenter had not retained an attorney in action No. 1 and that plaintiffs had failed to timely move to amend their complaint in action No. 2. Supreme Court granted defendant judgment upon plaintiffs’ failure to appear. Plaintiffs appeal.
We affirm. In moving to vacate the default judgment, plaintiffs failed to show a reasonable excuse for the default or to establish meritorious causes of action. We have considered plaintiffs’ other arguments and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.